DETAILED ACTION
This communication is in responsive to Application 16/176444 filed on 12/31/2019. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims:
		Claims 1-23 are presented for examination.

Information Disclosure Statement
3.	The Information Disclosure Statement (IDS) submitted on 4/17/2019 and 12/31/2019 complies with 37 CFR 1.97 provisions.  Accordingly, the Examiner has considered the IDS.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 10 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The limitation “and populating a second portion of metadata of the container to describe a version mapping between the forecast data time periods and corresponding ones of the multiple versions of the object in the container” in view of “storing the forecast data items into a first portion of metadata of a container, wherein the container is in a cloud-based object storage system capable of storing multiple versions of an object in the container” is not clear. The limitation calls for a container that is capable of storing an object which means under BRI to one of ordinary skill in the art that the container is not actively storing the objects. This interpretation leads to vagueness interpreting the limitation that comes after “and populating a second portion of metadata of the container to describe a version mapping between the forecast data time periods and corresponding ones of the multiple versions of the object in the container” because this limitation assumes that the objects are actively stored. 
In summary “capable of storing” is not the same as actually “storing” as needed for the last limitation to be true and logical. Similar rationale applies to claims 10 and 19. Examiner interprets this limitation to mean that the container actively stores the objects. 
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-23 are rejected under 35 U.S.C. 103 as being unpatentable over Ahmed US 2018/0349168 A1 in view of Singhee US 2017/0278116 A1. 

Regarding Claim 1, Ahmed teaches a method for fine-grained forecast data management, comprising: 
partitioning a forecast data set into forecast data items corresponding to 
forecast data time periods (¶0063-¶0065; see forecasting operation 315. Also note that the computing platform determines a future workload “forecast data” by examining the usage history at different time resolutions “time periods.”  Each resolution can provide different repeatable patterns that are captured separately.  For example, applications may have daily repeatable patterns, while others may have weekly or monthly repeatable patterns.  To determine different weekly patterns, the computing platform can run prediction algorithms at different time resolutions (e.g., 1 minute, 30 minutes, 1 hour, 12 hours, 24 hours, or longer));  
storing the forecast data items into a first portion of metadata o nf a container, wherein the container is in a cloud-based object storage system capable of storing multiple versions of an object in the container (see database 250 or 255 of Fig. 2 & ¶0054-¶0057. Moreover, Table 1 illustrate first and second information for containers “metadata.” Also see ¶0043-¶0046; the feature extractor 220 can store extracted features in the cluster database 250 for later retrieval during the forecasting or decision making operations (e.g., FIG. 3).  In some implementations, the feature extractor 220 determines a VM or VMs hosting the container, specification of the VM or VMs, a container's initial CPU, memory, and I/O needs.  The features can be collectively referred to as "performance data" or "usage values".  The feature extractor 220 can communicate performance data to the performance data monitor 235);  
and populating a second portion of metadata of the container (table 1 illustrate mapping between history data and new forecast data for each container). 
to describe a version mapping between the forecast data time periods and corresponding ones of the multiple versions of the object in the container” 
Singhee teaches “…to describe a version mapping between the forecast data time periods and corresponding ones of the multiple versions of the object in the container” (¶0004; a forecast model for resource allocation includes receiving inputs to the forecast model derived from historical data for a period of time; executing, using a processor, the forecast model to obtain one or more forecast levels for each interval within the period of time, wherein the forecast level corresponds with a quantified forecast of a forecast parameter that is forecast by the forecast model for the interval; obtaining an actual level for each interval within the period of time according to the historical data; comparing the one or more forecast levels with the actual level for the period of time according to a metric; adjusting a mapping within the forecast model between values of the quantified forecast and the forecast levels based on the comparing to obtain a calibrated forecast model; and performing resource allocation based on calibrated forecast levels output by the calibrated forecast model, wherein allocating resources includes deploying equipment and personnel, scheduling maintenance, ordering retail inventory, allocating compute resources, or prioritizing activities).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the teachings of Singhee into the system of Ahmed in order to obtain necessary data that is used for resource allocation (abstract). Utilizing such teachings enable the system to deploy equipment and 

Regarding Claim 2, Ahmed in view of Singhee teach the method of claim 1, Ahmed further teaches further comprising: populating the first portion of 
the metadata of the container with an attribute to describe a forecast summary (¶0063-¶0065; determines an actual value for the forecast. Also see Table 1 that shows two type of information e.g. history and new). 
 
Regarding Claim 3, Ahmed in view of Singhee teach the method of claim 2, Ahmed further teaches wherein the forecast summary comprises at least one 
of, a CPU utilization metric, a storage utilization metric, or a network bandwidth utilization metric (¶0064; forecast the performance of a container running an application 
based on the performance data at different time intervals.  The computing platform feeds usage of CPU, memory, and I/O for containers or applications into the LSTM algorithm for a resolution). 
 
Regarding Claim 4, Ahmed in view of Singhee teach the method of claim 1, Ahmed further teaches further comprising: 
detecting an update to the forecast data set (¶0046-¶0052; see adjuster 230);  
and updating, in response to detecting the update, at least one attribute of the metadata (¶0046-¶0052; see adjuster 230).

and storing, in an object storage portion of the new object version, a forecast data item corresponding to the update one or more updates (¶0046-¶0052; see adjuster 230).
 Regarding Claim 6, Ahmed in view of Singhee teach the method of claim 5, Ahmed further teaches wherein the object storage portion of the new object 
version stores a historical value or a calculated value (table 1 illustrate new values. Also see ¶0063-¶0065 calculated value). 
 
Regarding Claim 7, Ahmed in view of Singhee teach the method of claim 6, Ahmed further teaches wherein at least one of the calculated value is a 
moving average value (see ¶0015-¶0016 & ¶0046 for average and ¶0063-¶0065 for the calculated value).
 
Regarding Claim 8, Ahmed in view of Singhee teach the method of claim 1, Ahmed further teaches wherein the forecast data time periods are dates (¶0015; daily, weekly, monthly). 
 
Regarding Claim 9, Ahmed in view of Singhee teach the method of claim 1, Ahmed further teaches wherein at least one of the forecast data time periods 
 
	Claims 10-23 are substantially similar to the above claims, thus the same rationale applies. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHRAN ABU ROUMI whose telephone number is (469)295-9170. The examiner can normally be reached Monday-Thursday 6AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel Moise can be reached on 571-272-3865. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

MAHRAN ABU ROUMI
Primary Examiner
Art Unit 2455



/MAHRAN Y ABU ROUMI/Primary Examiner, Art Unit 2455